
	
		II
		110th CONGRESS
		1st Session
		S. 1795
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mr. Kennedy (for
			 himself, Mr. Isakson, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To improve access to workers' compensation programs for
		  injured Federal employees.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Access to Workers’
			 Compensation for Injured Federal Workers Act.
		2.FindingsCongress finds the following:
			(1)Medical services
			 and supplies provided by physician assistants (PAs) and nurse practitioners
			 (NPs) are not included in the definition of medical, surgical, and
			 hospital services and supplies, in the Federal Employees’ Compensation
			 Act (5 U.S.C. 8101 et seq.), PAs and NPs are not included in the definition of
			 physician in such Act, and claims signed by PAs and NPs have
			 been denied by the Office of Workers’ Compensation Programs of the Department
			 of Labor.
			(2)In some rural
			 areas where PAs and NPs are the only full-time providers of care, injured
			 Federal workers may have to travel more than 100 miles to receive care that is
			 reimbursable.
			(3)In some cases,
			 Federal workers have been advised to use hospital emergency rooms for
			 non-emergency care, rather than receiving care after-hours at local clinics
			 where PAs or NPs are the only health care professionals on-site.
			(4)PAs and NPs are
			 legally regulated in all fifty States, the District of Columbia, and Guam.
			 Forty-eight States, the District of Columbia, and Guam authorize physicians to
			 delegate prescriptive privileges to the PAs they supervise, and forty-nine
			 States, the District of Columbia, and Guam authorize NPs to prescribe
			 medications under their own signature.
			(5)PAs and NPs work in
			 virtually every area of medicine and surgery and are covered providers within
			 Medicare, Tri-Care, and most private insurance plans. PAs and NPs are also
			 employed by the Federal Government to provide medical care, including by the
			 Department of Veterans Affairs, the Department of Defense, and the Public and
			 Indian Health Services.
			(6)Amending the
			 Federal Employees’ Compensation Act to recognize PAs and NPs as covered
			 providers will bring this Act in line with the overwhelming majority of State
			 workers’ compensation programs, which recognize PAs and NPs as covered
			 providers.
			(7)The exclusion of
			 PAs and NPs from the category of covered providers under the Federal Employees’
			 Compensation Act limits patients’ access to medical care, services, and
			 supplies, disrupts continuity of care, and creates unnecessary costs for the
			 Office of Workers’ Compensation Programs.
			3.Inclusion of
			 physician assistants and nurse practitioners in Federal employees’ compensation
			 Act
			(a)InclusionSection
			 8101 of title 5, United States Code, is amended—
				(1)in paragraph (3),
			 by inserting other eligible providers, after
			 chiropractors,;
				(2)by adding at the
			 end the following:
					
						(21)other
				eligible provider means a nurse practitioner or physician assistant
				within the scope of their practice as defined by State
				law.
						.
				(b)Conforming
			 amendmentsChapter 81 of title 5, United States Code, is
			 amended—
				(1)in section
			 8103(a)—
					(A)in the matter
			 preceding paragraph (1), by inserting or other eligible provider
			 after physician;
					(B)in paragraph (3),
			 by inserting or other eligible providers after
			 physicians; and
					(C)in the matter following paragraph (3), by
			 inserting or other eligible provider after
			 physician;
					(2)in section 8121(6), by inserting or
			 other eligible provider after physician; and
				(3)in section 8123—
					(A)in subsection (a), by inserting or
			 other eligible provider after physician each place that
			 such occurs; and
					(B)in subsection
			 (c), by inserting or other eligible provider after
			 physician.
					4.Effective
			 dateThe amendment made by
			 this section shall apply beginning on the first day of the second Federal
			 fiscal year quarter that begins on or after the date of the enactment of this
			 Act.
		
